DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on November 23, 2021.
Claims 6-14 and 16-21 are canceled. Claim 1 is amended. New claims 22-31 are added. Claims 1-5, 15, and 22-31 are pending and examined herein.

Response to Amendment
The rejection of Claim 21 under 35 U.S.C. § 101 is deemed moot for the cancelation of the claim. 
The Rejections under 35 U.S.C. § 112 for Claims 1-5 and 14-20 are withdrawn in view of amendment to the claims limiting ZmPLA1E  to SEQ ID NO: 3 or 95% identity thereof. 
The rejections of Claims 1-3 and 15-20, and claim 21, under 35 U.S.C. § 102(a)(1), are withdrawn in view of amendment and cancelation of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature which is a judicial exception without significantly more. 
The claims recite a maternal haploid plant prepared by the method according to claim 27. However, the only identifiable structural feature of the produced maternal haploid maize is that st paragraph). Thus, the claimed subject matter is not patently distinguishable from a natural phenomenon which is a judicial exception.
This judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the claim recite the haploid produced by the method of claim 27, the method merely increased the frequency of the occurrence for the haploid, while not imparting any structural features that can be used to distinguish the produced haploid from haploid produced by other methods, including by natural processes. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); and “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.” See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (citations omitted). See MPEP 2113.I. In the instant case, the method of claim 27 involves a mutant material that produces a plant maternal 
Therefore, the claims are rejected under 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalyk, S. T. "Properties of maternal haploid maize plants and potential application to maize breeding." Euphytica 79.1 (1994): 13-18.
Claims 30-31 are directed to a maternal haploid plant prepared by the method according to claim 27.
Claim 27 recites a process for preparing a plant maternal haploid, comprising the following steps: self-crossing the plant maternal haploid-inducing line according to claim 23 or a progeny thereof or hybridizing it as a male parent with other plant materials, to obtain a self-crossed progeny or hybrid progeny, i.e., the maternal haploid plant.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); and “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.” See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (citations omitted). See MPEP 2113.I.
In the instant case, the method of claim 27 involves a mutant material that produces a plant maternal haploid-inducing line which induces the production of maternal haploid. The method allows hybridizing the inducer line as a male parent with other plant materials. i.e. maternal lines with or without the mutation in the ZmPLA1E  gene or any other gene. Therefore, the resulted maternal haploid—being descendant from the “other plant materials”, may not be distinguished, structurally, from any other haploid maize material.
Chalyk disclosed numerous maize haploid material. Without any distinguishable structural feature restricted by the instant claim, the prior art maize haploid reads on the instantly claimed.
Therefore, claim 31 is rejected under 102.

Conclusion
Claims 30-31 are rejected. 
Claims 1-5, 15, and 22-29 are allowable because there is no prior art reasonably teaching or suggesting the claimed methods of making or using a plant maternal haploid- inducing line, by silencing or inhibiting the expression and/or activity of the ZmPLA1E  gene in the genome of a target plant or knocking out the ZmPLA1E  gene wherein the ZmPLA1E  gene encodes a protein comprising at least 95% sequence identity to SEQ ID NO. 3. The closest prior arts are: Liu, C., et al. (Molecular plant 10.3 (2017): 520-522) and UniProtKB/TrEMBL accession K7VCZ4 (published 2013). Liu teaches a method (process) of making a maize plant having the ZmPLA1 gene knocked out via CRISPR/Cas9 technique: identifying the progeny plants, etc, having haploid induction (p. 320-5210. However, despite the similar names, the ZmPLA1 gene of Liu is a different gene from the instant ZmPLA1E  since ZmPLA1 does not encode a protein similar to SEQ ID NO: 3. UniProtKB/TrEMBL record accession K7VCZ4 discloses a maize protein having the amino acid sequence set forth in SEQ TD NO: 3. However, there is no teaching or suggestion from this record, or other prior art available at the time, that this protein or its encoding gene is functionally responsible for haploid induction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663